PAPADAKOS, Justice,
dissenting.
The only issue before us for review in this matter is whether Short Week Benefits (SWB) made to employees of Allegheny Ludlum Corporation who work some but less than 32 hours per week are “remuneration” for purposes of determining the employees’ eligibility for unemployment compensation benefits under the law.
SWB payments are provided for in the collective bargaining agreement with the employees and Allegheny Ludlum Corporation (Appellant) and the purpose for these payments was set forth in the Foreword to the Plan on Page 1, as follows:
This plan is intended to supplement state system unemployment benefits, and not to replace or duplicate them, and to provide other benefits related to unemployment.
In other words, the parties to this agreement understood that to the extent the employees were working less then 32 hours they were “unemployed” and entitled to SWB payments in addition to any state unemployment benefits they may be entitled to receive because of their unemployed status. In addition, the agreement provides that an employee who applies for state unemployment benefits for any portion of a week in which he is also eligible for SWB payments must notify the employer of the application and any benefits received. One-seventh of the amount of such state unemployment benefits is deducted from the SWB payment for each day of the state benefit week. (Sections 4.3 and 4.7 of the Plan). Finally, Section 7.7 of the Plan provides that:
When an employee receives Benefits under the Plan he shall not by reason thereof be deemed to be working for the *134Company during such period, nor shall he by reason thereof receive benefits under any other benefit plan to which the Company contributes other than those to which he would be entitled if he were not receiving Benefits. (Emphasis added)
Why the majority ignores this clear language in its attempt to determine the issue before us is unclear. The employer seems to have understood that these SWB payments were being made to unemployed workers for services not performed during a particular 32 hour work week. Such payments cannot be considered to be remuneration, in my view, and I dissent to the majority’s conclusion that because a worker works one hour in a 32 hour work week, the 31 hours of SWB payments represent payment for services performed or remuneration. In effect, SWB payments are nothing more than private unemployment compensation to enhance the take-home benefits of those unemployed through no fault of their own.
Equally tortured to me is the majority’s suggestion that a “marked difference” exists between the Supplemental Unemployment Benefits (SUB) (payments made for no work during a 32 hour work week) and these SWB benefits. Both are designed to provide compensation to employees who are without work through no fault of their own and are not payments for services performed.
The majority holds that these employees are ineligible for unemployment compensation benefits because of the fiction that they were remunerated. In reality, these employees did not work and should be allowed to apply for unemployment compensation under the Unemployment Compensation statute and then to have their SWB payments adjusted pursuant to the terms of the collective bargaining agreement that Appellant and the employees entered into freely.
Accordingly, I dissent and would affirm the Opinion and Order of the Commonwealth Court which clearly and distinctly analyzes the issue.
CAPPY, J., joins this dissenting opinion.